Title: From Thomas Jefferson to John Adams, 23 October 1786
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Octr. 23d. 1786

Your favor of Sept. the 11th. came to hand in due time and since that I have recieved the copies of the Prussian treaty you were so kind as to send me. I have recieved a short letter from Mr. Barclay dated Cadiz Septr. 25th. only announcing his arrival there and that he should proceed immediately to Madrid. At this  latter place he would meet my letter informing him that we did not propose any thing further with the Piratical states at this time. The inclosed extract of a letter from Mr. Carmichael also mentions Mr. Barclay’s arrival at Cadiz. A letter from Mr. Carmichael some time ago informed me that a bill had been drawn on him by Mrs. Lamb in America, by order as she said of Mr. Lamb; This gentleman not proposing to proceed either to New-York, London, or Paris to settle his accounts, I desired Mr. Carmichael, if any money remained yet in the hands of Mr. Lamb’s banker at Madrid, to obstruct it’s going out until he could give us information. His answer was that it was all withdrawn by Mr. Lamb. By some means or other I omitted to mention these circumstances to you at the time. I mention them now to explain the reasons of Mr. Carmichael’s touching on that subject in the inclosed. We may now hourly expect from Mr. Barclay a copy of the preliminary treaty with Morocco. Is it your opinion that the definitive one should be executed through his agency, or that of Colo. Franks or of any other person? I beg you to present my most friendly respects to Mrs. Adams and to be assured yourself of the esteem and attachment with which I have the honor to be Sir, your most obedient humble Servant,

Th: Jefferson

